Citation Nr: 1342694	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-17 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due exposure to herbicides.

2.  Entitlement to service connection for a cardiac disability, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that an unsigned rating decision, dated October 2009, is associated with the record; further, the record does not reflect this rating decision was issued to the Veteran and his representative.  As such, it does not reflect any official action for consideration.  Additionally, the Board notes that an April 1971 rating decision, denied a claim of entitlement to service connection for pain in the arm, left leg and left knee; however, the Board finds that this did not constitute adjudication of entitlement to service connection for peripheral neuropathy of the lower extremities, and, as such, is not a prior final action in this regard.  

The Veteran's VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  In a December 2012 letter from VA, the Veteran was notified that he had been scheduled for such a hearing on January 9, 2013.  However, the Veteran requested that this hearing be cancelled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d), (e) (2013).  However, an attorney from the firm representing the Veteran, provided a statement from the Veteran, and also waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran).  The Board will consider all relevant evidence in the adjudication of the appeal.

The issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities and entitlement to service connection for a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran served within the land borders or on the inland waterways of the Republic of Vietnam during his active duty service nor does the evidence show other exposure to herbicides.

2.  Diabetes mellitus, type II, was not shown to have been present during the Veteran's active duty service, nor was it demonstrated to have manifested to a compensable degree within one year of separation from service, nor was it shown to be the result of any injury, disease, or event during active service, including as due to exposure to herbicides.


CONCLUSION OF LAW

Diabetes mellitus, type II, is not due to disease or injury that was incurred in or aggravated by active service; diabetes mellitus, type II, as a chronic disease may not be presumed to have been incurred in service; and the presumption of exposure to herbicides and the presumption of service connection due to exposure to herbicides do not apply.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in August 2007, of the requirements to establish his claim for service connection for diabetes mellitus, type II, on a direct incurrence basis and on a presumptive basis.  This notice was provided prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, such as medical evidence that shows a diagnosis and earliest symptoms of his disability resulting from exposure to herbicides.  The letter notified the Veteran the evidence should provide information on any injuries, events or diseases that began during service and the relationship between his disabilities and any events, injuries or diseases during service.  He was also informed of his and VA's responsibilities in obtaining pertinent evidence.  The letter also provided general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and private and VA post service medical records are in the file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's diabetes mellitus, type II, claim.  

VA has not provided a medical examination to the Veteran for the claim of entitlement to service connection for diabetes, as the standard for VA to provide an examination was not satisfied.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered whether the Veteran is entitled to a VA examination or opinion for the issue of entitlement to service connection for diabetes mellitus, type II, but finds that he is not.  There is no competent evidence of record indicating that there may be an etiological relationship between the Veteran's active service and his diabetes mellitus, type II.  Although the Veteran asserts that he was exposed to Agent Orange or other chemical pollutants, this has not been demonstrated by the evidence.  As discussed in greater detail below, diabetes mellitus, type II, was not demonstrated in service or for many years after service discharge, and the Veteran has not asserted continuity of symptomatology since service.  Indeed, he indicated that he did not incur the disability until many years after service.  Accordingly, the Board finds that an etiology opinion is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (when only a conclusory generalized statement is provided by the Veteran, an examination may not be required).

In sum, VA met its obligations to notify and assist the Veteran by providing the Veteran with proper notice and obtaining the available records.  VA does not have a duty to provide a VA examination to the Veteran as the Veteran has not met the necessary standard with respect to his claim of entitlement to service connection for diabetes mellitus, type II.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims.


II.  Merits of the Claim

The Veteran primarily contends that service connection is warranted for diabetes mellitus, type II, on a presumptive basis as a result of his Vietnam Era service aboard the U.S.S. Blandy, based on the proximity of the ship to the Vietnam mainland and thus, exposure to chemical pollutants.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

In addition to the aforementioned principles, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as type II diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2013).  The Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  In addition, "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Id. at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance, which states that "brown water" Veterans served aboard smaller patrol vessels or supply vessels that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. (C)(10)(k) (2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, other exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once other exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

A.  Theory of Presumptive Service Connection due to Herbicide Exposure 

The Veteran's DD-214 and service treatment records, document that the Veteran had sea service during the Vietnam era aboard the U.S.S. Blandy and aboard the U.S.S. Lawrence.  These records do not show that the Veteran personally went ashore or that either ship sailed in the inland waters or docked at a port in the Republic of Vietnam.  A September 2007 response from the National Personnel Records Center (NPRC) found that there was no record indicating that the Veteran had in-country service in Vietnam, although the U.S.S. Blandy sailed in the official waters of the Republic of Vietnam on five occasions, from May 1968 to October 1968.  The records do show that the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, these awards are only indicative of the ships presence in the official waters of Vietnam, which was already documented by NPRC.  Additionally, the Vietnam Service Medal is not in and of itself sufficient evidence of service in the Republic of Vietnam.  See Haas, 525 F.3d at 1168.  

The Veteran has submitted a March 2013 statement describing the actions of the U.S.S. Blandy and indicated that the ship engaged in combat with the enemy located on shore, including destroying or damaging enemy bunkers, bridges, trucks, rocket sites and observation towers.  However, this does not establish that the U.S.S. Blandy conducted operations in an inland brown water river or delta area.  VA Compensation & Pension Service initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even blue water vessels that did so temporarily.  The U.S.S. Blandy is not among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010). 

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam but service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1196.  As the evidence does not support a finding that the U.S.S. Blandy was actually in the inland waters of Vietnam, as opposed to the "blue waters" off shore, his service aboard that vessel does not entitle him to the presumption of herbicide exposure.  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  There is no evidence of service on the Vietnam landmass.  In fact, the Veteran does not contend that he was on the Vietnam landmass.  The Veteran also does not contend he experienced other exposure to herbicides, nor is there any evidence of such.  Rather, he contends that he was exposed to herbicides while on the U.S.S. Blandy due to proximity with the Vietnam mainland. 

In consideration of the evidence of record, the Board finds that the record does not establish that the Veteran served in the Republic of Vietnam.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although diabetes mellitus, type II, is specified as a disease that is associated with exposure to herbicide agents, service connection is not warranted for diabetes mellitus, type II, on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

B.  Theory of Direct Service Connection and Presumptive Service Connection for Chronic Diseases 

The Veteran satisfies the existence of the present disability standard with regard to his claim for a diabetes mellitus, type II.  Post-service VA and private treatment records show that the Veteran has been regularly treated for diabetes mellitus, type II.  Thus, the Board finds the Veteran does have current disability of diabetes mellitus, type II.  

STRs do not show that diabetes mellitus, type II, had onset during active military service.  STRs include treatment for such problems as low back pain in September 1966, a sore throat in December 1967, and general malaise and headaches, among other complaints in February 1969.  The lack of treatment for, or a diagnosis of, diabetes mellitus, type II, in service is not surprising because the Veteran has not contended that he was treated for such disability during service.  On his VA Form 21-526, received by VA October 2007, the Veteran indicated his diabetes mellitus, type II, began in 1982. 

The claims file, including review of electronic records, reveals VA treatment records, from July 2002 to June 2012, that show treatment for diabetes mellitus, type II.  Additionally a private medical letter, dated February 2007, but received by VA in October 2007, from East End Endocrine Associates, P.C., stated that the Veteran is receiving care for type II diabetes. Additionally, another medical letter, dated May 2007 and received by VA in October 2007, from Dr. A. B., stated that the Veteran has type II diabetes and is insulin dependent.  Notably, private treatment examinations, dated December 1970, March 1971 and May 1971 do not show any diagnoses of diabetes mellitus, type II. In view of this evidence, and given the Veteran indicated that his diabetes did not onset until 1982, continuity of symptomatology is not established.  Additionally, the Board notes that there is no objective evidence diabetes mellitus, type II, manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, treatment for diabetes mellitus, type II, was not alleged until 1982, approximately 12 years after service.  Thus, service connection is not warranted for diabetes mellitus, type II, on a presumptive basis concerning chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has not pointed to any in-service injury, disease, or event to which his diabetes mellitus, type II, could possibly be related to, other than to exposure to herbicides.  As noted previously, it is not presumed that the Veteran was exposed to herbicide agents because he did not serve in the Republic of Vietnam and the evidence does not suggest other exposure to herbicides.  

In consideration of the evidence of record, the Board finds that the Veteran's diabetes mellitus, type II, is not attributable to his active military service.  The evidence only substantiates the current disability element of the claim.  Without sufficient evidence that diabetes mellitus, type II, had onset during, or is otherwise related to, active military service, service connection is not warranted for diabetes mellitus, type II, on a direct incurrence basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2013). 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for diabetes mellitus, type II, must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.


REMAND

With respect to the claim for service connection for bilateral peripheral neuropathy of the lower extremities, the Board concludes that the April 2010 VA addendum opinion is not adequate for the purpose of adjudicating the Veteran's claim.  The VA examiner provided an opinion that the Veteran's peripheral neuropathy is less likely as not a result of his military service.  The VA examiner concluded that an April 1969 service treatment record, which noted pain and the feeling circulation was restricted in the Veteran's legs, was less likely as not related to claimed peripheral neuropathy disability.  However, the VA examiner did not provide a rationale for her opinion and a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the probative value of a medical opinion comes from its reasoning, which the VA examiner did not provide in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, on remand, the Veteran should be afforded another VA examination to identify, and opine as to the etiology of, any diagnosed peripheral neuropathy of the lower extremities. 

The record reveals that the Veteran has received private medical treatment for bilateral peripheral neuropathy of the lower extremities and for a cardiac disability.  Specifically, on his October 2007 application for benefits, the Veteran stated that he has received treatment from Dr. A. G., for peripheral neuropathy of the lower extremities since 2000.  He stated that for his heart condition, he has received treatment from Dr. A. B. since December 2000.  A statement, dated in January 2006, from Dr. A. G., and statements, dated in July 2002 and May 2007, from Dr. A. B., have been associated with the claims file.  However, these records, with the exception of the July 2002 Dr. A. B. statement, which references an initial evaluation of the Veteran in December 2000, do not reference the onset of either the bilateral peripheral neuropathy of the lower extremities or the cardiac disability.  The record does not reflect that any contemporaneous treatment reports from either provider have been requested or obtained.  Thus, the necessary authorization should be obtained from the Veteran for records of treatment since service by Dr. A. B, including prior to July 2002, and from Dr. A. G, including prior to January 2006.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Appellate adjudication of the issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities as secondary to diabetes mellitus, type II, and entitlement service connection for a cardiac disability, as secondary to diabetes mellitus, type II, are deferred pending completion of the actions requested below.

Accordingly, this case is REMANDED for the following actions: 

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran since service from Dr. A. B, including prior to July 2002, and from Dr. A. G, including prior to January 2006, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral peripheral neuropathy of the lower extremities, that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, the claims folder and electronic VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

Additionally, the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral peripheral neuropathy of the lower extremities was present in service, was caused by service (to include an April 1969 service treatment report which noted complaints of pain and a feeling circulation was restricted in the legs), or is otherwise related to service.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


